Citation Nr: 0738064	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  07-16 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC), 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and her son-in-law


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from December 1943 to May 
1946.  The veteran died in March 2006; the appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision in which the RO, inter 
alia, denied service connection for the cause of the 
veteran's death and DIC benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1318.  The appellant filed a notice of 
disagreement (NOD) with regard to the denial of the claim for 
DIC benefits in September 2006, and the RO issued a statement 
of the case (SOC) in April 2007.  The following month, the 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals).  In July 2007, the RO issued 
a supplemental SOC (SSOC).

In September 2007, the appellant, her daughter, and her son-
in-law testified during a hearing before the undersigned 
Veterans Law Judge at the RO; a transcript of that hearing is 
of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided, has been accomplished.

2.  The veteran died in March 2006.

3.  At the time of the veteran's death, service connection 
was in effect for residuals of lumbosacral strain with 
degenerative disc disease at L5-S1, rated as60 percent 
disabling, and residuals of tonsillectomy with vocal cord 
damage, hoarseness and dysphagia, rated as 30 percent 
disabling, resulting in a combined disability rating of 70 
percent; the veteran also had been awarded a total disability 
rating based on individual unemployability (TDIU), effective 
June 10, 1997.  

4.  The veteran, who died 59 years after his discharge from 
service, was not rated as totally disabled due to service-
connected disabilities for 10 continuous year's immediately 
preceding death.


CONCLUSION OF LAW

The claim for DIC benefits, pursuant to the provisions of 38 
U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.22, 20.1106 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In an August 2006 rating notification letter, and an April 
2006 SOC and a July 2007 SSOC, the RO explained how to 
establish entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318, notified the appellant of the reasons for the denial 
of her claim for DIC benefits, and afforded her opportunity 
to furnish information and/or evidence in support of the 
claim.  She and her witnesses were afforded opportunity to 
present testimony during a Board hearing, as requested..  
Further, there is no indication that any evidence that bears 
on the claim currently under consideration is outstanding.  
Thus, the Board finds that all necessary notification and 
development action on this claim has been accomplished.  As 
indicated below, the claim is being denied as lacking legal 
merit; as such, the duties to notify and assist imposed by 
the VCAA are not applicable.   See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

II.  Analysis

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.5(a) (2007).  If the 
veteran's death is not determined to be service-connected, a 
surviving spouse may still be entitled to benefits.  

Pursuant to 38 U.S.C.A. § 1318(a) (West 2002 & Supp. 2007), 
benefits are payable to the surviving spouse of a deceased 
veteran in the same manner as if the death were service-
connected.  A "deceased veteran" for the purposes of this 
provision is a veteran who died not as a result of his own 
willful misconduct, and who either was in receipt of, or 
entitled to receive, compensation at the time of death for 
service-connected disability rated as totally disabling, if 
the service-connected disability was rated as totally 
disabling for 10 or more years immediately preceding death, 
or if continuously rated as totally disabling for at least 5 
years after the veteran's separation from active service.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2007).  A "deceased 
veteran" also includes a former prisoner of war (POW) who 
died after September 30, 1999 with a service-connected 
disability rated totally disabling for not less than one year 
immediately preceding death.  Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2007).

During the veteran's lifetime, service connection was 
established for residuals of lumbosacral strain with 
degenerative disc disease at L5-S1, rated as 60 percent 
disabling, and residuals of tonsillectomy with vocal cord 
damage, hoarseness and dysphagia, rated as 30 percent 
disabling; for a combined disability rating of 70 percent.    
In addition, in a July 1998 rating decision, the RO granted 
the veteran's claim for a TDIU, effective June 10, 1997.  

Thus, the veteran was considered totally disabled due to 
service-connected disability at the time of his death.  
However, the June 1997 effective date for the award of a TDIU 
does not meet the 10-year rating requirement preceding the 
veteran's death in March 2006.  During the veteran's 
lifetime, he did not challenge the assigned effective date 
for the TDIU, which was awarded in July 1998.

Moreover, in this case the appellant has not claimed 
entitlement to DIC, under the provisions of 38 U.S.C.A. § 
1318, based on the submission of new and material evidence to 
reopen a previously final VA decision, or argued that, but 
for the receipt of VA or military retirement pay, the veteran 
would have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by schedular or unemployability rating from 
the date of the veteran's discharge from service.  The Board 
also notes that neither the appellant nor her representative 
has raised a claim of clear and unmistakable error (CUE) in a 
final rating decision, pursuant to 38 C.F.R. § 3.105(a) 
(2007).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel 
v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading 
requirements for raising, and burden of proof for 
establishing, a CUE claim).

During the September 2007 hearing, the appellant, her 
daughter, her son-in-law, and the appellant's representative 
argued that the veteran had indicated that he was 
unemployable due to service-connected disability prior to the 
June 10, 1997 effective date of the TDIU.  Specifically, the 
appellant's representative noted that the veteran had, during 
his March 1996 VA spine examination for an increased rating, 
reported that he had not worked for the past 30 to 35 years 
secondary to his chronic back problem, which was 3 days shy 
of 10 years prior to his death, and that the evidence clearly 
reflects that the veteran was unemployable due to the same 
disability for at least 1 year prior to the date of the grant 
of individual unemployability (p. 15).  Alternatively, the 
appellant contends that the effective date of the veteran's 
TDIU should be granted back to December 28, 1995, the date of 
the veteran's letter in which he referred to the inability to 
be gainfully employed due to his service-connected 
lumbosacral spine disability.  These arguments are tantamount 
to a claim that the veteran would hypothetically have been 
entitled to a TDIU based on the evidence in the claims file 
prior to the veteran's death and under the law then 
applicable.  

The Board notes, however, that such  "hypothetical 
entitlement" is not a basis for the benefits sought under the 
governing legal authority.  In January 2000, VA amended 38 
C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 
1318, to restrict the award of DIC benefits to cases where 
the veteran, during his or her lifetime, had established a 
right to receive total service-connected disability 
compensation for the period of time specified in 38 U.S.C.A. 
§ 1318, or would have established such a right but for CUE in 
the adjudication of a claim or claims.  See 65 Fed. Reg. 
3,388 (Jan, 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.  On April 5, 
2002, VA also amended 38 C.F.R. § 20.1106 to provide that 
there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question of whether a deceased 
veteran had been totally disabled for 8 years prior to death 
so that the surviving spouse could qualify for the enhanced 
DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).  
Subsequently, the United States Court of Appeals for Veterans 
Claims (Court) held that "hypothetical entitlement" to DIC 
benefits under 38 U.S.C.A. § 1318 is allowed for claims filed 
prior to January 21, 2000, that is, the date of the VA 
regulation prohibiting "hypothetical entitlement."  Rodriguez 
v. Nicholson, 19 Vet. App. 275 (2005).  

Based on the above case law and regulations, the Board finds 
that, in this case, the appellant cannot be granted DIC 
benefits, pursuant to 38 U.S.C.A. § 1318, on the basis of 
asserted unemployability of the veteran prior to June 10, 
1997.  In reaching this conclusion, the Board notes that the 
RO received the appellant's claim for DIC benefits in May 
2006.  Since the veteran died in March 2006 and appellant's 
claim was filed in May 2006, consideration on the basis of 
"hypothetical entitlement" is not warranted as this was after 
VA amended 38 C.F.R. § 3.22, the implementing regulation for 
38 U.S.C.A. § 1318, in January 2000, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for CUE in the adjudication of a claim or 
claims.  

Thus, there is nothing to change the fact that the veteran, 
who died 59 years after his discharge from service (rendering 
inapplicable the 5-year provision) had no service-connected 
disability rated as totally disabling for at least 10 years 
prior to his death.  Rather, he was rated as  totally 
disabled (pursuant to a TDIU) from June 10, 1997 until his 
death in March 2006, a total of eight years and eight months.  
Further, as discussed above, the Board need not determine 
whether the veteran was, in fact, entitled to a TDIU prior to 
June 10, 1997, as asserted.  Therefore, the veteran was not 
rated as totally disabled due to service-connected disability 
for a period of 10 years or more immediately preceding death, 
nor did he have a disability continuously rated totally 
disabled for not less than 5 years from service discharge.  
The evidence also does not reflect that the veteran was a 
POW.  

For all the foregoing reasons, the Board must conclude that 
the veteran was not a "deceased veteran" as defined in 
38 U.S.C.A. § 1318(b), and the appellant is not entitled to 
DIC benefits under 38 U.S.C.A. § 1318(a).  Hence, the claim 
on appeal must be denied. As the law is dispositive of this 
claim, it must be denied for lack of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

DIC, pursuant to the provisions of  38 U.S.C.A. § 1318, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


